PER CURIAM.
Because petitioner did not file a notice of expiration of speedy trial as required by Florida Rule of Criminal Procedure 3.191(h), he is not entitled to discharge. See Dabkowski v. State, 711 So.2d 1219 (Fla. 5th DCA 1998) and Clark v. State, 698 So.2d 1274 (Fla. 3d DCA 1997). In addition, this court has held that prohibition is not an appropriate proceeding for determining disputed issues of fact or to review the sufficiency of the evidence to support the trial court’s findings-on which the order denying discharge is based. McKinney v. Yawn, 625 So.2d 885 (Fla. 1st DCA 1993). Accordingly, the petition for writ of prohibition is DENIED.
MINER, ALLEN and KAHN, JJ., concur.